Citation Nr: 1119464	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a disability manifested by abdominal pain, to include as due to exposure to mercury.

2.  Entitlement to service connection for a genitourinary disorder, to include as due to exposure to mercury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to mercury.

4.  Entitlement to service connection for tinnitus, to include as due to exposure to mercury.

5.  Entitlement to service connection for a disability manifested by muscle aches, to include as due to exposure to mercury.

6.  Entitlement to service connection for a disability of the immune system, to include as due to exposure to mercury.

7.  Entitlement to service connection for allergies, to include as due to exposure to mercury.

8.  Entitlement to service connection for headaches, to include as due to exposure to mercury.

9.  Entitlement to service connection for residuals of a hysterectomy, to include as due to exposure to mercury.

10.  Entitlement to service connection for a liver disorder, to include as due to exposure to mercury.

11.  Entitlement to service connection for a disability manifested by short-term memory loss, to include as due to exposure to mercury.

12.  Entitlement to service connection for vertigo, to include as due to exposure to mercury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for the disorders listed on the title page.  This case was previously before the Board in October 2009, at which time it was remanded to ensure due process and for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.


FINDING OF FACT

There is no competent and probative evidence demonstrating the Veteran has a disability manifested by abdominal pain, a genitourinary disability, an acquired psychiatric disability, tinnitus, a disability manifested by muscle aches, a disability of the immune system, allergies, headaches, residuals of a hysterectomy, a liver disorder, a disability manifested by short-term memory loss or vertigo that is related to service, to include mercury exposure therein.


CONCLUSIONS OF LAW

1.  A disability manifested by abdominal pain, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

2.  A genitourinary disability, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

3.  An acquired psychiatric disability, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

4.  Tinnitus, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

5.  A disability manifested by muscle aches, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

6.  A disability of the immune system, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

7.  Allergies, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

8.  Headaches, to include as due to mercury exposure, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

9.  Residuals of a hysterectomy, to include as due to mercury exposure, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

10.  A liver disorder, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

11.  A disability manifested by short-term memory loss, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

12.  Vertigo, to include as due to mercury exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In an August 2004 letter, issued prior to the rating decision on appeal, and in a March 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in a March 2010 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel medical records and service department medical records following the Veteran's discharge from service.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2010).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied." (Italics added.)  38 C.F.R. § 3.655(b) (2010).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records (STRs) disclose the Veteran was seen in November 1972 for complaints of left knee hurting, without a history of trauma.  In November 1972, she was seen for complaints of headaches, without abdominal pain or vomiting.  In June 1973, she complained of seven months of left upper quadrant and periumbilical pain.  Following examination, the impression was PID (pelvic inflammatory disease).  In January 1974, the Veteran complained that she was "achy all over".  The impression was viral syndrome.  She was seen in February and March 1974 for dysmenorrhea.  In June 1974, she was seen for chest pains and "kidney failure" in that her urination was red.  Upon testing, it was determined that she had a UTI (urinary tract infection).  In August 1974, she had an allergic reaction to tetanus and typhoid immunizations causing right arm pain.  In October 1974, she was treated for a UTI. In March 1975 she was seen for pelvic pain of unknown etiology.  March 1975 workups for the abdominal pain revealed no etiology.  In April 1975, she was found to have hemorrhagic cystitis.   When seen at the nephrology clinic in July 1975, it was stated she had recurrent dysuria and urgency.  It was reported she had been found to have hemorrhagic cystitis during a recent evaluation by urology.  She also complained of abdominal pain.  It was indicated she had been evaluated by the gastrointestinal and gynecology clinics and the etiology remained mysterious.  It was possible her mercury exposure had some relation to these complaints.  

The Veteran was hospitalized from August to September 1975 for evaluation of intermittent abdominal pain.  It was reported she was in her usual state of health until August 1973 when she noted the onset of steady, dull, aching paraumbilical pain occurring during waking hours, and relieved by rest.  Over the ensuing two years, the pain had shifted in location to the right flank, returning to the paraumbilical to the left flank, and then to the right lower quadrant.  The pain occurred three to four times a week and was associated with nausea and vomiting.  The Veteran had been evaluated prior to admission with a recent proctoscopy, cystoscopy, upper gastrointestinal series and barium enema.  It was also indicted she had asymptomatic mercury intoxication in 1973 due to lab exposure.  In addition to the abdominal pain, the Veteran related that over the previous two years, she had experienced four episodes of urinary tract infections, characterized by dysuria, frequency, urgency and nocturia.  Urine cultures had been negative.  A mercury urine test was 0.005 mg/L.  The Veteran also described a one to two year history of headaches.  

The hospital course reveals the Veteran's abdominal pain remained unchanged.  She was seen for a gastroenterology consultation and it was felt she had functional bowel disease as the most likely source of her abdominal pain.  Multiple urinalyses during the hospitalization were unremarkable and a urine culture showed no growth.  Following a neurology consultation, it was felt the Veteran's headaches were of vascular origin.  The referral for a psychiatric consultation noted she had sustained mercury poisoning two years earlier.  Following a mental status evaluation, it was indicated while the Veteran had some hysterical features, she had no evident psychiatric illness.  The diagnoses on discharge were abdominal pain secondary to functional bowel syndrome, vascular headache and dysuria, etiology undetermined.  

The service treatment records also disclose the Veteran was seen in November 1975.  This report reflects the Veteran had undergone a work-up which included a brain scan and electroencephalogram, which resulted in a finding she had vascular headaches.  It was also noted skull films were within normal limits.  The assessments were vascular headaches, by history; exposure to mercury, by history; irritable bowel syndrome, by history; hemorrhagic cystitis, resolved, by history; and maxillary sinusitis.  A laboratory study that month revealed urine mercury was 10.4mg/L.  The Veteran's complaints included tinnitus in March 1976.  It was reported in September 1976 that she had been seen in virtually every clinic over the previous two years in an effort to determine the etiology of her chronic abdominal/pelvic pain.  A complete gastrointestinal work-up was negative.  When the examiner saw the Veteran in July of that year, he indicated the examination and history were compatible with, but not diagnostic of endometriosis.  The examiner commented the most likely etiology for her pain was psychogenic.  In an effort to rule out all organic pathology, a diagnostic laparoscopy was recommended.  The Veteran was hospitalized in October 1976 for a diagnostic laparoscopy for her complaints of chronic pelvic pain of two to three years.  It was concluded she had chronic pelvic pain.  No organic etiology was determined.

On the separation examination in September 1977, the ears, abdomen and viscera, genitourinary system and musculoskeletal system were evaluated as normal.  Neurologic and psychiatric evaluations were also normal.  

Service department medical records following the Veteran's discharge from service show she complained of headaches in March 1981.  The assessments were bacterial pharyngitis and hematuria.  Later that month, she was noted to have a continued urinary tract infection.  An undated report when the Veteran was 27 years old (she was born in April 1954) shows she related the sudden onset of epigastric pain.  A past history of urinary tract infections was noted in October 1982.  The assessments were questionable hematuria and questionable pelvic pain.  A barium enema in January 1983 was normal.  She was noted to have hemorrhagic cystitis in January 1985.  

In August 2004, the RO contacted the Veteran and requested current information regarding her claim.  She did not respond.  

In October 2009, the Board remanded this case for development, to include obtaining any outstanding service hospitalization/treatment records from Brooke Army Medical Center (BAMC) from August 1, 1975 to September 30, 1975 and any outstanding service hospitalization/treatment records from Walter Reed Army Medical Center (WRAMC) from October 1, 1976 to November 1, 1976, as well as service personnel records, and to afford the Veteran a VA medical examination of her claimed disorders.   

In May 2010, additional records were received from BAMC and WRAMC with an additional notation that neither Army medical center had other additional records.  In September 2010, the Veteran's service personnel records were received.    

The Veteran was scheduled for VA examinations in October 2010, but failed to report for them.  Accordingly, this claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655(b)

The Board concedes the service treatment records confirm the Veteran's allegation she was exposed to mercury.  It is also not disputed the Veteran was seen on numerous occasions for genitourinary complaints, as well as for headaches and abdominal pain and muscle aches.  The fact remains no diagnosis was specified for her problems.  In fact, work-ups were uniformly negative.  

The only post-service medical evidence is from the early to mid 1980's.  Similarly, these records to not provide a diagnosis of a chronic disability.  The Veteran has not furnished any evidence she has a current disability that is related to service.  Indeed, there are no clinical findings during service or thereafter suggesting the Veteran has a disability manifested by muscle aches, a disability of the immune system, allergies, residuals of a hysterectomy, a liver disorder, a disability manifested by short-term memory loss or vertigo.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board notes that pursuant to its October 2009 remand, the Veteran was scheduled for examinations to ascertain the existence and etiology of the disabilities for which she has claimed service connection.  While the examinations were scheduled, the record reflects the fact that the Veteran failed to report for them.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the Veteran voluntarily declined to report for a VA examination that might have assisted her in establishing her claim.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a disability manifested by abdominal pain, to include as due to mercury exposure, is denied.

Service connection for a genitourinary disability, to include as due to mercury exposure, is denied.

Service connection for a psychiatric disability, to include as due to mercury exposure, is denied.

Service connection for tinnitus, to include as due to mercury exposure, is denied.

Service connection for a disability manifested by muscle aches, to include as due to mercury exposure, is denied.

Service connection for a disability of the immune system, to include as due to mercury exposure, is denied.

Service connection for allergies, to include as due to mercury exposure, is denied. 

Service connection for headaches, to include as due to mercury exposure, is denied.

Service connection for residuals of a hysterectomy, to include as due to mercury exposure, is denied.

Service connection for a liver disorder, to include as due to mercury exposure, is denied.

Service connection for a disability manifested by short-term memory loss, to include as due to mercury exposure, is denied.

Service connection for vertigo, to include as due to mercury exposure, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


